Citation Nr: 0418257	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-18 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for total 
abdominal hysterectomy with history of right distal 
salpingectomy and dysfunctional uterine bleeding and anemia, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for left leg 
varicose veins, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for right leg 
varicose veins, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for 
costochondritis, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for headaches.

7.  Entitlement to a compensable evaluation for an abdominal 
laparotomy scar.

8.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1999 and August 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  Thereafter, the 
veteran's claims file was transferred to the RO in Roanoke, 
Virginia.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's major depression results in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety and chronic sleep impairment.

2.  The veteran is presently receiving the maximum schedular 
rating for residuals of a total hysterectomy; there is no 
evidence of any unusual circumstances related to this 
disorder.

3.  Varicose veins of the left leg are manifest by no more 
than subjective complaints of intermittent cramping and 
intermittent swelling with prolonged standing or walking and 
objective evidence of small, only slightly tortuous veins 
that empty easily with elevation of the leg.

4.  Varicose veins of the right leg are manifest by no more 
than subjective complaints of intermittent cramping and 
intermittent swelling with prolonged standing or walking and 
objective evidence of small, only slightly tortuous veins 
that empty easily with elevation of the leg.

5.  Costochondritis is primarily manifested by subjective 
complaints of daily pain in the right and left chest; and 
objective evidence of mild chest wall tenderness, 
particularly in the region of the sternum.

6.  The veteran's tension/vascular headaches have been 
productive of characteristic prolonged and prostrating 
attacks occurring on an average of two to three times a week.

7.  An abdominal laparotomy surgical scar is asymptomatic and 
causes no functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326(a), 4.1-4.3, 4.7, 4.130 Diagnostic Code 9434 (2003).

2.  The criteria for a disability evaluation in excess of 30 
percent for residuals of a total hysterectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.116, Code 7618 (2003).

3.  The criteria for a disability evaluation in excess of 10 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (2002).

4.  The criteria for a disability evaluation in excess of 10 
percent for varicose veins of the right leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2002).

5.  The criteria for a rating in excess of 10 percent for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a, Diagnostic Code 
5021, 4.73, Diagnostic Code 5321 (2003).

6.  The criteria for a rating of 50 percent for 
tension/vascular headaches have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).

7.  The criteria for a compensable evaluation for an 
abdominal laparotomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claim Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and her representative of the information 
and medical evidence necessary to substantiate her claims.  
April 2001 and December 2003 letters to the veteran advised 
her of the types of evidence that she needed to send to VA in 
order to substantiate claims for increased evaluations, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of her responsibility 
to identify, or to submit directly to VA, medical evidence of 
the current severity of her service-connected disabilities.  
Furthermore, in those same letters, the RO requested that the 
veteran provide it with or identify any additional sources of 
evidence that could help to support her claims for increased 
evaluations.  Moreover, the veteran was provided copies of 
the appealed November 1999 rating decision, an August 2000 
statement of the case, and December 2000 and December 2003 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
her behalf.  Thus, the Board finds that the veteran has been 
provided the notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA treatment 
records and compensation examination reports.  In addition, 
the RO repeatedly sought further information from the veteran 
regarding her treating physicians.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Factual Background

Service connection was granted for major depression, 
costochondritis, varicose veins of both legs and for 
headaches in a September 1997 rating decision.  Service 
connection was also granted for status post salpingectomy 
with dysfunctional uterine bleeding, and anemia, and for 
laparotomy abdominal scars.  In October 1998, the veteran 
raised the current claims for increased evaluations for her 
service-connected disabilities.  The November 1999 rating 
decision recharacterized the veteran's service-connected 
status post salpingectomy to include a total abdominal 
hysterectomy.   

VA treatment records, dating from October 1997 to July 1999, 
show the veteran complained of an increase in headaches in 
June 1998.  She reported a dull pain from the left side of 
the neck to the left eye.  The diagnostic impression was 
migraines.  An October 1998 VA discharge summary shows the 
veteran underwent a total abdominal hysterectomy, exploratory 
laparotomy and adhesiolysis without complication.  A December 
1998 progress report shows her abdominal incision wound was 
well healed.  She complained of headaches in September and 
November 1999.  The treatment records also indicate ongoing 
individual and group therapy for diagnosed major depression, 
with GAF scores ranging from 65 in May 1999 to 70 in July 
1999.  

In January 1999, the veteran underwent a VA gynecological 
examination.  The report indicates that she had recently 
underwent a total abdominal hysterectomy and lysis of 
adhesions in October 1998.  She had also had a distal portion 
of the fallopian tube removed after a right ectopic pregnancy 
and a subsequent hysterosalpingogram.  Examination revealed a 
well-healed Pfannenstiel surgical incision on the abdomen.  
There were some areas of discoloration on both sides of the 
abdominal incision caused by tape for the surgical dressing.  
The examiner noted a normal postoperative gynecological 
examination status post abdominal hysterectomy for uterine 
fibroids and problems with vaginal bleeding.  

A January 1999 VA vascular examination report notes that the 
veteran was very sensitive to the appearance of her 
varicosities rather than symptoms.  While she had no history 
of symptoms she did describe some cramping, more prominent in 
the left leg than her right, and more evident when standing 
on her feet for a long period of time.  Examination revealed 
bilateral superficial saphenous varicosities.  The left 
saphenous was slightly more prominent than the right.  There 
was no tenderness and no increased heat on palpation and 
there was no edema.  Upon standing, the varicosities were 
more prominent, but disappeared with only the subcutaneous 
venules when the legs were elevated.  The diagnosis was 
bilateral superficial saphenous varicosities.  

During a January 1999 VA psychiatric examination, the veteran 
complained of sleep disturbance, moodiness and increased 
sensitivity.  She also reported feeling tired.  She was 
observed to be neatly dressed and cooperative.  Examination 
revealed no looseness of associations or flight of ideas.  
There were no bizarre motor movements or tics.  Her mood was 
described as friendly, but quite tearful.  She sobbed 
throughout much of the interview.  She denied any delusions 
or hallucinations, ideas of reference or suspiciousness.  The 
veteran was oriented in three spheres, her remote and recent 
memory were described as good, and her insight and judgment 
adequate.  The diagnosis was major depression with an 
assigned global assessment of functioning (GAF) score of 60.

An October 1999 VA neurological examination report shows the 
veteran complained of experiencing two to three headaches a 
week.  She described the headaches as lasting most of a day 
and as occurring in the front of the head.  She took Fiorinal 
to relieve her symptoms and sometimes Tylenol.  A 
neurological examination showed no abnormalities.  The 
diagnosis was mixed tension/vascular headaches with no 
neurological sequelae.  The report specifically noted that 
the veteran's claims file was unavailable.

A November 2000 VA treatment record indicates the veteran was 
admitted for depression and suicidal thoughts.  The discharge 
diagnoses included recurrent major depression with GAF scores 
of 40 on admission and 60 at the time of discharge.

A September 2001 VA vascular examination report indicates 
that the veteran's claims file was reviewed.  The veteran 
reported that her feet swelled when she stood for prolonged 
periods or when she walked for more than five minutes.  She 
denied any surgery for varicose veins.  Although she had been 
given support hose, she did not use them because she found 
them uncomfortable.  Examination revealed small dilated veins 
in the mid-thigh region of both legs.  There were similar 
dilations in the long saphenous system below each knee that 
were small, only slightly torturous and emptied easily.  
There was no evidence of any deep vein problem.  The 
diagnosis was superficial bilateral varicose veins, with no 
sequela.

The veteran also underwent a VA examination of her abdominal 
surgical scar in September 2001.  Examination revealed the 
lower abdominal transverse incision to be well-healed with 
the abdominal pannus hanging down a little over the incision.  
There was no significant amount of tenderness demonstrated.  
The veteran's claims file was reviewed.

A September 2001 VA orthopedic examination report shows the 
veteran's claims file was reviewed.  She complained of 
intermittent mild or minimal tenderness in the costochondral 
region of both sides of the chest.  She described the 
tenderness as constant and varied only in intensity.  
Examination of the chest revealed normal breath sounds 
bilaterally.  Chest expansion was within normal limits.  
There was mild sensitivity in the costochondral junction on 
both sides of the sternum.  The diagnosis was mild 
costochondritis.

During a September 2001 VA gynecological examination, the 
examiner noted that the veteran's claims file was reviewed 
and that examination revealed a well-healed Pfannenstiel 
surgical incision scar.  The gynecological examination was 
normal status post a total abdominal hysterectomy for uterine 
fibroids.  A remote history of right partial salpingectomy 
for an ectopic pregnancy was also noted.

An October 2001 VA discharge summary shows the veteran was 
initially admitted to the psychiatric unit.  During her 
admission she was also treated for anemia caused by bleeding 
of unknown origin.  The discharge summary indicates that she 
was treated for a mixed anxiety depression of fairly mild 
proportions related to problems at home.  

The veteran underwent VA psychiatric evaluation in October 
2002.  The examiner noted that her claims file had been 
reviewed.  At the time of the examination she reported having 
filed for divorce from her third husband and that she was 
living with a boyfriend.  She also reported that she was 
sleeping better with medication.  She did not appear guarded 
or inappropriate during the interview and was well-oriented 
in all spheres.  Her affective responses were generally 
appropriate and within a good range.  She reportedly had 
never experienced delusions or hallucinations.  She denied 
suicidal thoughts since her hospitalization in the last two 
years.  Her insight and judgment were fair.  The diagnostic 
impression was recurrent major depression with full inter-
episodic recovery.  She reported frequent and bothersome 
headaches.  She was assigned a GAF score of 55 and the 
examiner opined that she had mild to moderate occupational 
and social impairment.  

A September 2002 VA neurological examination report shows the 
veteran complained of headaches occurring two to three times 
a week with increasing light sensitivity.  She reported that 
each attack lasted from one to twenty-four hours and that she 
was required to stay in bed during such attacks.  She 
described throbbing, dull headaches in the temporal aspect, 
as well as the base of the head and neck.  The diagnosis was 
vascular headaches.  The examiner noted that the veteran's 
claims file was reviewed.

III.  Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Major Depression

The veteran's major depressive disorder is currently 
evaluated as 30 percent disabling under Diagnostic Code 9434.  
A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130.

After carefully reviewing the evidence of record, the Board 
finds that the veteran's major depression is appropriately 
rated 30 percent disabling.  Although the November 2000 VA 
treatment record indicated a GAF score of 40 on admission and 
noted the veteran had suicidal thoughts at that time, her GAF 
score on discharge was 60, indicating only moderate social 
and occupational impairment.  The overwhelming preponderance 
of the medical evidence of record indicates GAF scores 
consistent with no more than moderate impairment.  Moreover, 
in the absence of medical findings showing more severity, 
such as flattened affect, circumlocutory speech, panic 
attacks more than once a week, difficulty in understanding 
complex command, impaired judgment, or deficiencies in most 
areas, such as work, family relations, judgment, thinking or 
mood, or total occupational and social impairment, a 
disability evaluation in excess of 30 percent is not 
warranted.

Further, following review of the record and examination of 
the veteran, the VA examiner in October 2002 specifically 
found that her recurrent major depression caused mild to 
moderate occupational and social impairment.  Therefore, the 
Board finds that the preponderance of the competent evidence 
of record is against an evaluation in excess of 30 percent 
for major depression.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for an increased evaluation 
for major depression must be denied.  

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case. 38 
C.F.R. § 3.321(b)(1). Again, there is no evidence of frequent 
psychiatric hospitalization for her major depression 
symptoms.  Moreover, the current evidence does not suggest 
that the major depression symptoms have exclusively caused 
her unemployment.  In this respect, the veteran has been 
diagnosed with physical disabilities and any inability to 
work on her part is not attributable solely to her major 
depression.

Total Abdominal Hysterectomy with Right Distal Salpingectomy

The Rating Schedule provides ratings for removal of the 
uterus, including corpus.  A veteran is initially provided a 
100 percent rating for 3 months after removal, and thereafter 
a maximal 30 percent rating.  38 C.F.R. § 4.116, Diagnostic 
Code 7618.  Diagnostic Code 7617 provides an initial 100 
percent rating for 3 months after removal of the uterus and 
both ovaries and a 50 percent rating thereafter.  38 C.F.R. 
§ 4.116.  

Based upon the evidence of record, the Board finds that a 
rating in excess of 30 percent for the veteran's residuals of 
a total hysterectomy with right distal salpingectomy is not 
warranted.  The record shows the veteran was awarded and is 
presently receiving the highest possible rating for removal 
of the uterus without removal of both ovaries.  Although, she 
previously had the right fallopian tube removed, there is no 
evidence that her October 1998 hysterectomy included removal 
of the ovaries.  There is no basis for a higher or separate 
schedular rating.  Therefore, the Board finds that the 
preponderance of the competent evidence of record is against 
an evaluation in excess of 30 percent for a total abdominal 
hysterectomy with a history of right distal salpingectomy.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for an increased evaluation a 
total abdominal hysterectomy must be denied.  

In addition, as discussed above, the Board finds that an 
extra-schedular rating is not warranted in this case. 38 
C.F.R. § 3.321(b)(1). Again, there is no evidence of frequent 
hospitalization resulting from her hysterectomy.  Moreover, 
the current evidence does not suggest that the residuals of 
her hysterectomy have caused her to be unemployed.  

Varicose Veins of the Left and Right Legs

The veteran's service-connected varicose veins of the left 
and right legs are separately evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  Under the Diagnostic Code, a 10 
percent rating is warranted for varicose veins where there is 
intermittent edema of extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent rating is warranted for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the medical evidence has 
consistently reflected that there is no evidence of stasis 
pigmentation or eczema.  Although the veteran has voiced 
complaints of intermittent cramping and swelling, the actual 
medical records indicate the symptoms of her service-
connected varicose veins of the left and right legs are 
easily relieved by elevation of her legs, as contemplated in 
the current 10 percent ratings.  The objective medical 
evidence does not show persistent edema that is incompletely 
relieved by elevation of the extremity, as required to meet 
the criteria for an increased rating. Rather, the varicose 
veins of both legs have been manifested by no more than 
intermittent edema or aching and fatigue in the legs after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremities or compression hosiery.  Such 
supports the current 10 percent ratings for varicose veins of 
the left and right legs under the rating criteria.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the benefit-of- the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, supra.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  

Costochondritis

With respect to the veteran's claim of entitlement to an 
increased rating for costochondritis, she is currently 
evaluated at 10 percent for limitation of motion of the 
affected part, rated by analogy to limitation of motion of 
the dorsal spine prior to September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5021 and 5291 (2002).  
Effective September 26, 2003, the regulations were amended, 
providing a general rating formula for diseases and injuries 
of the spine.  The general formula provides for evaluation of 
limitation of the entire thoralumbar, rather than the 
individual dorsal segment.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  Although the RO has not evaluated 
the veteran under the new regulations, the Board finds that 
there is no prejudice to the veteran as, for the reasons 
discussed below, her disability is more appropriately 
evaluated under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5321.

In this regard, the Board notes that 38 C.F.R. § 4.73, 
Diagnostic Code 5321 provides for a maximum 20 percent rating 
for severe or moderately severe impairment of the muscles of 
respiration (the thoracic group).  Moderate impairment 
warrants a 10 percent rating and slight impairment is rated 
as noncompensable.  Given that the service-connected 
costochondritis disability appears to primarily effect the 
muscles of the chest, and there is no indication of 
associated limitation of the thoralumbar spine, the Board 
finds that the veteran is more appropriately evaluated under 
the provisions of Diagnostic Code 5321.  Moreover, as her 
costochondritis essentially only involves the muscles of the 
chest, no other diagnostic criteria, such as the criteria for 
respiratory disorders, are applicable.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

Review of the medical evidence shows that the veteran has 
reported mild or minimal tenderness in the costochondral 
region of both sides of her chest.  Objective findings show 
no more than mild costochondritis at the costonchondral 
junction on both sides of the sternum.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for 
costochondritis, as there is no indication that there is more 
than moderate impairment to the muscles of the chest.  
38 C.F.R. § 4.7, 4.73, Diagnostic Code 5321.  

In reaching the above decisions, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to permit more favorable determinations 
than those which have been set forth herein.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.  

Tension/Vascular Headaches

The veteran's tension/vascular headaches are currently rated 
by analogy to migraine headaches under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent 
rating for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation for requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation requires very frequent completely prostrating 
attacks productive of severe economic inadaptability. 

During her VA compensation examinations and in treatment 
records, the veteran has consistently reported that she has 
severe headaches two to three times a week, and that she was 
confined to her bed during these attacks.  The medical 
treatment and examination reports show she has consistently 
taken medication for complaints of headaches.  At the most 
recent VA psychiatric examination, the examiner noted the 
veteran's headaches were frequent and bothersome.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence supports a 50 percent rating 
her tension/vascular headaches.  38 C.F.R. § 4.7.  There is 
no reason to question the credibility of the veteran's 
consistent complaints of debilitating headaches occurring at 
least two to three times a week.  The evidence tends to 
establish that her headaches produce very frequent completely 
prostrating attacks productive of severe economic 
inadaptability; thus warranting a higher rating of 50 
percent.  The weight of the evidence demonstrates that an 
increased rating for tension/vascular headaches is warranted.  
38 U.S.C.A. § 5107(b) (West 2002).

Abdominal Laparotomy Scar

Although the rating criteria for skin disorders were recently 
revised, effective August 30, 2002, the Board notes that the 
criteria applicable to the veteran's service-connected 
abdominal laparotomy scar are essentially unchanged.  
Moreover, the December 2003 supplemental statement of the 
case indicates that the RO has considered both the old and 
new regulations in making its determination.  The Board finds 
that its consideration of both the new and old criteria is 
therefore not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria provided that a superficial scar which is 
poorly nourished, with repeated ulceration, is rated 10 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  A 
superficial scar that is tender and painful on objective 
demonstration also is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (as revised on August 30, 2002).  A superficial 
scar which is painful on examination is rated 10 percent.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (as revised on August 
30, 2002).  Scars may continue to also be rated based on any 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as revised on August 30, 
2002).

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2003).

The medical evidence demonstrates that the veteran does not 
have any current complaints regarding her abdominal scar and 
does not receive treatment for the scar.  There is no 
evidence that the scar is poorly nourished, unstable, or has 
repeated ulceration, and no evidence of pain related to the 
scar.  Reports of VA examinations show that the scar is well-
healed and that there is no limitation of function due to it.  
Hence, the Board finds that a compensable  rating is not 
warranted for an abdominal laparotomy scar under Diagnostic 
Codes 7803, 7804, or 7805, under either the new or old rating 
criteria.

As the preponderance of the evidence is against the claim for 
an increased rating for an abdominal laparotomy scar, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation. 


ORDER

An increased evaluation for major depression is denied.

An increased evaluation for total abdominal hysterectomy is 
denied.

An increased evaluation for left leg varicose veins is 
denied.

An increased evaluation for right leg varicose veins is 
denied.

An increased evaluation for costochondritis is denied.

An evaluation of 50 percent for tension/vascular headaches is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

A compensable evaluation for residuals of an abdominal 
laparotomy scar is denied.


REMAND

The veteran asserts that she is totally disabled and unable 
to retain or maintain any gainful employment due to her 
multiple service-connected disabilities.  She further asserts 
that she last worked in August 1999 as a hairstylist.  
However, a November 1999 VA treatment record indicates that 
she was employed as a hairstylist at that time.  The RO 
should give the veteran another opportunity to provide 
additional information and/or evidence regarding her current 
employment status and whether or not she is currently 
substantially employed. 

A review of the claims file reveals that the record does not 
contain sufficient medical evidence to adjudicate this claim.  
The veteran has a number of service-connected disabilities.  
However, the record includes no medical opinion that 
specifical1y addresses whether her various service-connected 
disabilities, either alone or in concert, render her 
unemployable.  The Board notes that VA cannot offer its own 
opinion regarding whether a veteran is unemployable as a 
result of a service connected disability; rather, VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service connected disability(ies) has on his (or her) ability 
to work.  See Fricsia v. Brown, 7 Vet. App 294,297 (1994) 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Therefore, further development, by way of a VA examination to 
obtain the necessary medical opinion, is warranted.  See 38 
U.S.C.A. § 5103A(d).  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record any outstanding pertinent VA medical records.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physical1y on file.  See Dunn v. 
West, 11 Vet. App. 462, 46667 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO should 
request al1 outstanding VA medical records from March 2002 to 
the present.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Fayettesville, North Carolina, 
dated from October 2001 to the present.

2.  The RO should request the veteran to 
submit further information regarding 
whether or not she is currently employed, 
and, if she is currently employed whether 
or not she is substantially employed.  
She should be requested to submit any 
pertinent evidence in her possession 
supporting this information. 

3.  If the veteran responds that she is 
currently unemployed or not substantially 
employed, and after associating with the 
claims file all available records 
received pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate 
examination to obtain a medical opinion 
as to her unemployability.  The claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  The examiner should 
accomplish all appropriate tests and 
studies, and report all clinical findings 
in detail.  The examiner should render an 
opinion consistent with sound medical 
principles, as to whether it is at least 
as likely as not that the veteran's 
service-connected disabilities, either 
individually or in concert, render her 
unable to obtain or retain substantially 
gainful employment.  The examiner should 
set forth the complete rationale for the 
conclusions reached.  

4.  The veteran is hereby notified that it 
is her responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU, in light of all pertinent evidence 
and legal authority.  The RO should 
specifically document its full 
consideration of whether the veteran has 
"marginal employment" pursuant to 38 
C.F.R. § 4.16.

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and her representative an 
appropriate supplemental statement of the 
case (to include citation to 38 C.F.R. §§ 
3.102 and 3.159 (2003), and full reasons 
and bases for the RO's determinations) 
and afford them the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



